Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 discloses: “a distal end of said housing” in line 3; and “a second end of said housing” in line 9. Based on disclosure, the “distal end” and the “second end” of the housing are the same structure. Therefore, this is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one distal/second ends of the housing. This is further indefinite because the same limitation is being claimed with different names. Line 9 should read: said distal end of said housing; for examination purposes, this limitation will be interpreted as such. 
	Claims 2-12 are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roller et al (WO 2005/028122).
Regarding claim 1, Roller teaches an overspray protection apparatus (seen in Fig 1-3), comprising: 
a housing (1), said housing having a sidewall (sidewall of housing 1, seen in Fig 1) extending from a first end (show below) of said housing to a distal end (shown below) of said housing; 
an interior cavity positioned within said sidewall (interior cavity defined by inner volume of housing 1); said interior cavity having a first diameter (shown below) at a first opening communicating with said interior cavity at said first end of said housing (as shown below); 
said interior cavity having a second diameter (show below) at a second opening located at said distal end of said housing, opposite said first end thereof (as show below); 
said first diameter being smaller than said second diameter (as seen below, the first diameter is smaller than the second diameter, i.e. the housing is of conical shape); 
a connector (defined by attachment section 3) at said first end of said housing (as seen in Fig 1), said connector for forming a mounted engagement (defined by  3.1) of said first end of said housing to a mount of a spray nozzle (connector 3 connects the first end of the housing to the spray nozzle of spray gun 4, as seen in Fig 1), said mounted engagement locating said first opening adjacent said spray nozzle for emitting a stream of paint therefrom (the mounted engagement defined by 3.1 is located adjacent to the first opening which receives a stream of paint from the nozzle of the paint spray gun 4, as seen in Fig 1 and disclosed in abstract); 
said interior cavity forming a pathway (shown below - defined from first end to distal end of the housing) for said stream of paint from said nozzle to a surface being painted (the cavity defines a pathway for paint to be emitted from the first end to the distal end and onto a surface to be painted), said pathway running through said interior cavity between said first opening to an exit of said paint stream at said second opening (as shown below); and 
said sidewall forming a barrier preventing wind from altering a trajectory of said paint stream while in said pathway (the sidewall of the housing provides protection for the paint spray, which prevent wind from interfering with it).  
Regarding claim 2, Roller teaches the overspray protection apparatus of claim 1, wherein said mounted engagement formed by said connector is with a spray gun holding said nozzle (paint spray gun 4).  
Regarding claim 4, Roller teaches the overspray protection apparatus of claim 1 additionally comprising: a brush component (2) engaged to said sidewall of said housing at said distal end of said housing (as seen in Fig 1), whereby said surface being painted can be contacted with said brush component to spread paint from said stream of paint thereon (the surface can be contacted by the brush, as seen in the configuration shown in Fig 1).  
Regarding claim 5, Roller teaches the overspray protection apparatus of claim 2 additionally comprising: a brush component (2) engaged to said sidewall of said housing at said distal end of said housing (as seen in Fig 1), whereby said surface being painted can be contacted with said brush component to spread paint from said stream of paint thereon (the surface can be contacted by the brush, as seen in the configuration shown in Fig 1).  
Regarding claim 9, Roller teaches the overspray protection apparatus of claim 1 wherein said housing has a frustoconical shape (housing 1 has a conical shape, as seen in Fig 1).  

    PNG
    media_image1.png
    407
    761
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roller et al (WO 2005/028122) in view of Santiago (U.S. 2011/0220016). 
Regarding claim 3, Roller teaches the overspray protection apparatus of claim 1. However, Roller does not teach the apparatus additionally comprising: a conduit having a first end opposite a distal end of said conduit, said conduit having an axial passage communicating therethrough; said first end of said conduit configured for a sealed engagement with a fluid nozzle connector of a spray gun; a spray nozzle mount positioned at said distal end of said conduit, said spray nozzle mount configured for operative engagement of said spray nozzle therein; said connector at said first end of said housing forming said mounted engagement with said distal end of said conduit; and said axial passage defining a sealed pathway to said spray nozzle for pressurized paint emitted from said spray gun.  
Santiago teaches a spray shield (S) for a spray gun (10) comprising a conduit (15) having a first end (end closest to gun 10) opposite a distal end (end closest to the shield) of said conduit, said conduit having an axial passage communicating therethrough (conduit 15 is disclosed as a barrel to supplies fluid from the gun towards the shield, i.e. 15 defines an inner axial passage); said first end of said conduit configured for a sealed engagement with a fluid nozzle connector (12) of a spray gun; a spray nozzle mount (fastener 160) positioned at said distal end of said conduit (as seen in Fig 1), said spray nozzle mount configured for operative engagement of a spray nozzle (17) therein; said connector at a first end of said housing (end closest to mount 160) forming said mounted engagement with said distal end of said conduit (the first end of the housing forms the mounted engagement with the distal end of the conduit 15, as seen in Fig 1); and said axial passage defining a sealed pathway to said spray nozzle for pressurized paint emitted from said spray gun (the axial passage of conduit 15 forms a sealed pathway that leads to the spray nozzle 17).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roller to incorporate the teachings of Santiago to provide a conduit in between the spray gun and the housing in order to extend the reach of the housing in order to place the housing near hard-to-reach places to be sprayed. Furthermore, it would be obvious to include the conduit of Santiago into the apparatus of Roller because it provides the ability to slide the housing (shield S) along the conduit, which would provide different configurations of the shield, which are beneficial depending on different characteristics of the material to be sprayed, i.e. this feature allows for ideal spraying depending on the material being used (as disclosed in Par 0033 and seen in Fig 4 of Santiago). 
Regarding claim 6, Roller and Santiago teach the overspray protection apparatus of claim 3 additionally comprising: a brush component (2) engaged to said sidewall of said housing at said distal end of said housing (as seen in Fig 1), whereby said surface being painted can be contacted with said brush component to spread paint from said stream of paint thereon (the surface can be contacted by the brush, as seen in the configuration shown in Fig 1).  
Regarding claim 10, Roller and Santiago teach the overspray protection apparatus of claim 3 wherein said housing has a frustoconical shape (housing 1 has a conical shape, as seen in Fig 1).
Regarding claim 11, Roller teaches the overspray protection apparatus of claim 9. However, Roller does not teach the apparatus wherein said sidewall is formed of see-through material thereby providing a view of said surface being painted through said sidewall.
Santiago teaches a spray shield (S) for a spray gun (10) wherein its sidewall is formed of see-through material thereby providing a view of said surface being painted through said sidewall (as disclosed is Par 0030).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roller to incorporate the teachings of Santiago to provide the sidewall of the shield, i.e. housing, with a see-though material in order to visually inspect the area being sprayed without stopping or removing the shield from its working position. 
Regarding claim 12, Roller and Santiago teach the overspray protection apparatus of claim 10. However, Roller does not teach the apparatus wherein said sidewall is formed of see-through material thereby providing a view of said surface being painted through said sidewall.
Santiago teaches a spray shield (S) for a spray gun (10) wherein its sidewall is formed of see-through material thereby providing a view of said surface being painted through said sidewall (as disclosed is Par 0030).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roller to incorporate the teachings of Santiago to provide the sidewall of the shield, i.e. housing, with a see-though material in order to visually inspect the area being sprayed without stopping or removing the shield from its working position. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roller et al (WO 2005/028122) in view of Santiago (U.S. 2011/0220016); further in view of Johnson et al (U.S. 2016/0325306). 
Regarding claim 7, Roller and Santiago teach the overspray protection apparatus of claim 3. However, they do not teach the apparatus additionally comprising: a roller engaged, said roller being in a rotational engagement with a mount which is connected to said conduit; and said roller employable to contact said surface being painted to spread paint from said stream of paint thereon.  
Johnson teaches a spray roller system comprising a roller (24) engaged, said roller being in a rotational engagement with a mount (clamp 50) which is connected to a conduit (64); and said roller employable to contact said surface being painted to spread paint from said stream of paint thereon (as disclosed in Par 0004).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roller to incorporate the teachings of Johnson to provide a roller to the apparatus in order to simultaneously spray and spread a coating with the use of the roller (as disclosed in Par 0004 of Johnson). 
Regarding claim 8, Roller and Santiago teach the overspray protection apparatus of claim 6. However, they do not teach the apparatus additionally comprising: a roller engaged, said roller being in a rotational engagement with a mount which is connected to said conduit; and said roller employable to contact said surface being painted to spread paint from said stream of paint thereon.  
Johnson teaches a spray roller system comprising a roller (24) engaged, said roller being in a rotational engagement with a mount (clamp 50) which is connected to a conduit (64); and said roller employable to contact said surface being painted to spread paint from said stream of paint thereon (as disclosed in Par 0004).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roller to incorporate the teachings of Johnson to provide a roller to the apparatus in order to simultaneously spray and spread a coating with the use of the roller (as disclosed in Par 0004 of Johnson). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752